Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Regarding claim 1, in line 2, “a plurality of antenna module” has been changed to -- a plurality of antenna modules --.

Drawings

The drawings are objected (FIG. 1) to because of REF1 REF2 Boxes in Memory Unit 102 refer to 1st Reference Codebook (See Explanation below). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be 


    PNG
    media_image1.png
    487
    558
    media_image1.png
    Greyscale



Reasons for Allowance

           The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “A calibration method for a beam forming device including a processor, a memory unit, a baseband circuit and a plurality of antenna module, the plurality of antenna modules including a reference antenna module and at least one calibration antenna module, and each of the plurality of antenna modules including a plurality of antenna elements, a plurality of phase shifters and a plurality of amplifiers corresponding to the plurality of antenna elements, the calibration method comprising steps as set forth in the application claim”. The closest prior art of record, LEE et al. U.S. Patent Application Publication No. US 2017/0366242 A1, either singularly or in combination, cannot teach or suggest the above underlined features.

Regarding claim 6, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “A calibration system for beamforming device as set forth in the application claim”. The closest prior art of record, LEE et al. U.S. Patent Application Publication No. US 2017/0366242 A1, either singularly or in combination, cannot teach or suggest the above underlined features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631